Exhibit 10.2
AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
THIS AGREEMENT is made between RSE Enterprises, Inc., an Oklahoma corporation,
and/ or assigns, whose notice address is 210 N. Broadway, Ada, Oklahoma 74820
(hereinafter referred to as the “Purchaser”), and First Physicians Capital
Group, Inc., a California corporation whose notice address is 9663 Santa Monica
Blvd., #959, Beverly Hills, CA 90210 (hereinafter collectively referred to as
the “Seller”). The sale of real property in this matter is being simultaneously
with sale of the operations and equipment of the hospital which located on the
real property.
FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which is hereby
acknowledged, and in consideration of the agreements herein contained, the
parties agree as follows:
1. Sale Agreement. Seller hereby agrees to sell to Purchaser and Purchaser
hereby agrees to purchase from Seller, subject to all of the terms and
conditions of this Agreement, the real property known as the Johnston County
Memorial Hospital located at 1101 S. Byrd, Tishomingo, Oklahoma, as shown on
Exhibit “A”, and subject to survey, together with all rights, privileges and
appurtenances thereunto belonging or appertaining, including all rights, title
and interest of Seller in and to the streets, alleys, easements and
rights-of-way adjacent thereto (“Real Property”); all buildings, improvements
and fixtures located on the Real Property (“Improvements”); all term leases
(“Leases”) and assignable continuing contracts, business licenses, utility
contracts, plans and specifications, warranties, governmental approvals and
development rights (if any) related to the Improvements and/or any part thereof
(the “Intangible Property”); and all tangible personal property (if any) owned
by Seller and located on or affixed to the Real Property (“Personal Property”)
(collectively the “Property.”)
2. Purchase Price. The total Purchase Price for the Property shall be One
Million Six Hundred Thirty Thousand No/100 Dollars ($1,630,000.00). The Purchase
Price shall be paid as follows:
2.1 To pay off Note # 5016803 at Bank of Commerce, 220 S. Bickford, El Reno, OK
(405) 262-8272, with a payoff amount as of December 24, 2010, of $1,146,165.42
and a per diem accruing following December 24, 2010 of $220.75 per day (the
“Note”).
2.2 The amount remaining following the payoff of the Note to Seller in
immediately available funds at Closing.

 

 



--------------------------------------------------------------------------------



 



3. Conditions Precedent to Closing. The following conditions shall be satisfied
prior to the Closing Date, as hereinafter defined.
3.1 Title of Record. Prior to Closing, Seller shall deliver to Purchaser a
commitment for an ALTA Policy of Owner’s Title Insurance (the “Title
Commitment”), covering the Property, showing marketable record title to the
Property to be in Seller, subject only to current ad valorem taxes not yet due,
and other matters approved or waived in writing by Purchaser.
3.1.1 Marketable Record Title. Record title to the Property shall be marketable
as that term is defined by the current title standards of the Oklahoma Bar
Association, free and clear of all liens and encumbrances or other matters
affecting the record title to the Property, except easements and restrictions of
record and less and except all oil, gas and other mineral interests.
3.1.2 Defects in Record Title. Within ten (10) days after Purchaser’s receipt of
the Title Commitment, Purchaser shall furnish to Seller written notification of
any objection to or defects in record title. Subject to the terms of
Paragraph 3.1.3 hereof, Seller agrees to use Seller’s best efforts to satisfy
all objections of Purchaser to the Title Commitment and all requirements of the
Title Commitment prior to the Closing date.
3.1.3 Failure to Cure Defects. In the event Seller fails to satisfy all
requirements of the Title Commitment or to cure Purchaser’s other objections to
defects in record title prior to the Closing Date, Purchaser may elect to waive
such requirements or title objections, or Seller may extend the Closing Date for
a period not to exceed sixty (30) days in order to correct such title defects.
In the event such requirements or objections are not waived or cured within said
extension, the Purchaser shall be entitled to declare this Agreement null and
void, and shall be entitled to a full refund of the Earnest Money Deposit.
3.2 Survey. Prior to Closing, Seller will furnish the Title Company an ALTA Land
Title Survey certified to Purchaser and the Title Company (the “Survey”), which
Survey shall be prepared by a registered land surveyor acceptable to Purchaser.
The Survey shall be sufficient to permit the Title Company to delete the
standard printed exceptions in its owner’s policy of title insurance pertaining
to matters that would be disclosed by an accurate survey of the Property. Seller
and Purchaser shall each pay one-half of the expense of the survey at Closing.
3.3 Inspection Contingency. Purchaser shall have thirty (15) days after the
effective date hereof (“Inspection Period”) to inspect the Property and make
whatever other inquiry it deems appropriate to determine the suitability of the
Property for Purchaser’s intended use and the environmental condition of the
Property. Purchaser may engage consultants or engineers of the Purchaser’s
choosing to conduct studies of the Property as the Purchaser deems necessary.
The Purchaser or its agents shall have the right to enter the Property at
reasonable times and make such tests, inspections, studies, and other
investigations as the Purchaser may require at the Purchaser’s expense and risk.
Purchaser shall notify Seller in writing on or before the end of the Inspection
Period whether or not the results of the Purchaser’s inspection satisfies
Purchaser that the Property is suitable for its intended use. If Purchaser
notifies Seller of its election not to proceed with the purchase of the
Property, this Agreement shall be deemed null and void and Purchaser shall be
entitled to a full refund of the Earnest Money Deposit. Failure of Purchaser to
notify Seller that the Property is not suitable for its intended use shall
constitute Purchaser’s election to proceed with the purchase of the Property
according to the terms and conditions herein.

 

2



--------------------------------------------------------------------------------



 



3.4 Environmental Inspection. A Phase One Environmental Inspection
(“Environmental Inspection”) is hereby authorized by the Seller. The cost of the
Environmental Inspection shall be paid by the Purchaser. In the event there are
environmental problems revealed by the Environmental Inspection and the Seller
is not willing, or unable, to satisfy the problems in a manner satisfactory to
the Purchaser, this Agreement shall be deemed null and void and Purchaser shall
be entitled to a full refund of the Earnest Money Deposit.
4. Closing. The purchase of the Property shall be consummated as follows:
4.1 Closing Date. The Closing Date shall be a date mutually agreed by the Seller
and Purchaser on or before December 31, 2010.
4.2 Place of Closing. The Closing shall be conducted at CrossRoads Title Escrow
& Closing, 124 N Main St, Kingfisher, OK 73750; (405) 375-5312. CrossRoads is an
agent of First American Title and it handled the previous financing related to
this real property. The parties anticipate doing a “remote” closing where
neither side is required to be physically present at Closing, having signed all
necessary documents in advance.
4.3 Warranty Deed. Title to the Property shall be conveyed by Warranty Deed,
free and clear of all liens and encumbrances and subject only to those
exceptions contained in the Title Commitment, which are approved by Purchaser,
and less and except all oil, gas or other mineral interests. The legal
description to be included in the Warranty Deed shall conform to that provided
by the surveyor pursuant to Paragraph 3.2.
4.4 Owner’s Policy of Title Insurance. An Owner’s Policy of Title Insurance
issued pursuant to the Title Commitment described herein above will be furnished
to the Purchaser or Purchaser’s nominee at Closing. Such policy shall insure
that fee simple marketable title, subject only to the matters set forth in the
Title Commitment that are acceptable to Purchaser, is vested in Purchaser.
Seller and Purchaser shall each pay one-half of the premium for title insurance.
4.5 Possession. Possession of the Property shall be given to Purchaser on the
Closing Date. There shall be no leases, agreements, rights, written or verbal
affecting the Property on the Closing Date.

 

3



--------------------------------------------------------------------------------



 



4.6 Prorations of Taxes and Assessments. All property taxes, if any, for all
calendar years preceding the year of Closing shall be paid by Seller. All
property taxes for the calendar year of Closing shall be prorated to the Closing
Date based on the latest available information regarding property taxes assessed
against the Property. At the Closing, the Seller shall pay or discharge any
special assessments against the Property which are payable as of the Closing
Date and for all years prior thereto and which are a lien on the Property as of
the Closing Date.
4.7 Closing Costs. Purchaser shall pay the following costs: Purchaser’s
attorney’s fees, recording fees, one-half of the title insurance premium,
one-half of the survey expense, one-half of the Closing fees and/or escrow fees
and all other costs and expenses of Purchaser specified elsewhere in this
Agreement. Seller shall pay the following costs: Seller’s attorney’s fees,
abstracting costs, costs to comply with the requirements contained in the Title
Commitment and to cure any title objections, the cost of documentary stamps for
the Warranty Deed, brokerage commission, one-half of the Closing fees and/or
escrow fees, one-half of the title insurance premium, one-half of the survey
expense and all other costs and expenses of Seller specified elsewhere in this
Agreement.
4.8 Commissions. Purchaser and Seller covenant and represent to each other that
neither party is entitled to be paid a fee or commission in connection with the
transaction contemplated by this Agreement, and neither Purchaser nor Seller has
had any dealings or agreements with any other individual or entity in connection
therewith. If any other individual or entity will assert a claim to a finder’s
fee, or commission, or other similar fee against either Purchaser or Seller on
account of an alleged employment, arrangement or contract as a broker or a
finder, then the party who is alleged to have retained such individual or entity
will and does hereby agree to indemnify and hold harmless the other party from
and against any such claim and all costs, expenses, liabilities and damages
incurred in connection with such claim or any action or proceeding brought
thereon.
5. Seller’s Warranties and Representations. Seller hereby warrants and
represents to Purchaser as follows:
5.1. Seller has good and indefeasible fee simple title to the Property, free and
clear of any encumbrances other than the Permitted Exceptions. On the Closing
date, there will be no parties in possession of any portion of the Property as
lessees or tenants at sufferance.
5.2 There is no pending or, to the knowledge of Seller, threatened condemnation
or similar proceeding or special assessment (inclusive of assessments for street
widening, repair, or improvement), or change in zoning affecting the Property.

 

4



--------------------------------------------------------------------------------



 



5.3. To the best of Seller’s knowledge, Seller has no knowledge that the
Property violates any applicable federal, state, county, or city statute,
ordinance, code, rule or regulation.
5.4 To the best of Seller’s knowledge, there is no pending or, threatened
litigation or administrative proceeding affecting Seller or the Property.
5.5. The execution and delivery of, and Seller’s performance under, this
Agreement are within Seller’s powers and have been duly authorized by all
requisite actions. This agreement constitutes a binding obligation of Seller
enforceable in accordance with its terms.
5.6. To the best of Seller’s knowledge, performance of this Agreement by Seller
will not result in any default under, or in the imposition of any lien or
encumbrance upon the Property under any contract or other agreement that affects
Seller or the Property.
5.7. To the best of Seller’s knowledge, the Property has not been used for the
disposal or dumping of nor has there been any spillage or seepage of any
hazardous substances or hazardous wastes, and the Property contains no such
hazardous substances or hazardous wastes.
5.8. To the best of Seller’s knowledge, there are no underground storage tanks
located in, on, or under the Property.
6. Default. If Seller wrongfully refuses to close the sale of the Property under
the terms of this Agreement, Purchaser shall be entitled to the remedies under
Oklahoma law. If Purchaser wrongfully refuses to close the purchase under the
terms of this Agreement within the time prescribed above, the same shall
constitute a breach of this Agreement and Purchaser’s liability to Seller shall
be limited ten percent (10%) of the purchase price as liquidated damages, it
being agreed by the Parties that Seller’s damages would be difficult to
ascertain and this amount represents a fair estimate of such damages.
7. Miscellaneous. It is further understood and agreed as follows:
7.1 Adverse Change. If, from the date of execution of this Agreement until the
Closing Date, the Property shall be materially and adversely affected in any way
as a result of any legislative or regulatory change, Purchaser, at its option,
may refuse to close the purchase of the Property and shall be entitled to a
refund of all monies paid. The property is being conveyed in its present
condition, as is. Purchaser and Seller agree that the risk of loss with respect
to the Property shall remain on Seller prior to the Closing of the sale and
purchase of the Property.

 

5



--------------------------------------------------------------------------------



 



7.2 Severability. If any provision of this Agreement shall be held to be void or
unenforceable for any reason, the remaining terms and provisions hereof shall
not be affected thereby.
7.3 Time. Time is of the essence of this Agreement.
7.4 Binding Effect. The provisions of this Agreement shall inure to the benefit
of and bind the successors and assigns of the parties hereto.
7.5 Amendment and Waiver. This agreement may be amended at any time in all
respects by, an instrument in writing executed by Seller and Purchaser. Either
party may waive any requirement to be performed by the other, provided that said
waiver shall be in writing and executed by the party waiving the requirement.
7.6 Integrated Agreement. This Agreement constitutes the entire agreement
between Purchaser and Seller, and there are no agreements, understandings,
restrictions, warranties, or representations with respect to the Property
between Purchaser and Seller other than those set forth herein.
7.7 Construction of Terms. This Agreement may not be construed more strictly
against one party than against the other by virtue of the fact that initial
drafts may have been prepared by legal counsel for one of the parties, it being
recognized that this Agreement and any related instruments are the product of
extensive negotiations between the parties hereto and that both parties hereto
have contributed substantially and materially to the final preparation of this
Agreement.
7.8 Execution of Documents. Each party covenants and agrees that it will at any
time and from time to time do such acts and execute, acknowledge and deliver, or
cause to be executed, acknowledged and delivered, such documents as may be
reasonably requested by the parties hereto and that both parties hereto have
contributed substantially and materially to the final preparation of this
Agreement.
7.9 Choice of Law. It is the intention of Seller and Purchaser that the laws of
Oklahoma shall govern the validity of this Agreement, the construction of its
terms and interpretation of the rights and duties of Purchaser and Seller.

 

6



--------------------------------------------------------------------------------



 



7.10 Notice. Any notices or other communications required or permitted by this
Agreement shall be in writing and delivered personally and acknowledged by
written receipt or mailed, postage prepaid, registered or certified, return
receipt requested, to the party at its address stated on the first page hereof
or to such other address as such party may substitute by written notice as above
provided. Any such notice or communication shall be deemed given when delivered
personally or when mailed, except when receipt is specifically required under
this Agreement. Copies of all notification shall be sent to:

  (a)  
 
       
First Physicians Capital Group, Inc.
9663 Santa Monica Blvd., #959
Beverly Hills, CA 90210
Attention: David Hirschhorn, CEO
       
With a copy to:
       
Shawn J. Roberts, PC
1233 E. 33rd Street
Edmond, OK 73003
Attn: Shawn J. Roberts
    (b)  
Address for Notices Buyer:
       
RSE Enterprises, Inc.
210 N. Broadway
Ada, Oklahoma 74820

7.11 Assignment. The Purchaser may assign its rights under this Agreement
without the prior consent of Seller. Such assignment shall not relieve Purchaser
of its obligations herein.
7.12 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which shall constitute but one
agreement.
7.13 Execution. This Agreement shall not be effective until executed by all
parties hereto. Unless Purchaser and Seller have received fully executed
counterpart originals of this Agreement on or before 5:00 p.m. on
                     then this Agreement shall be null and void.
[SIGNATURE PAGE FOLLOWS]

 

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed and sealed this Agreement
effective as of the last date written below.

                  PURCHASER
 
                RSE Enterprises, Inc., an Oklahoma Corporation;            
 
               
By:
          Date:                         
 
               
 
  David Taylor, Manager            
 
                SELLER            
 
                First Physicians Capital Group, Inc., a California Corporation;
           
 
               
By:
          Date:                         
 
               
 
  David Hirschhorn, CEO            

 

8



--------------------------------------------------------------------------------



 



“EXHIBIT “A”
Intentionally left blank until survey in Paragraph 3.2 is completed.

 

9